Exhibit 10.3

     

Stock Option Award Certificate
(NON-QUALIFIED OPTION)
  (ALKERMES LOGO) [b72484aib7248401.gif]
ID: XXXXXXXX
88 Sidney Street
Cambridge, MA 02139

 

         
«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»
«ADDRESS_LINE1»
«ADDRESS_LINE2»
«ADDRESS_LINE3»
«CITY», «STATE» «ZIP_CODE»
  Option Number:
Plan:


ID:   «NUM»
«PLAN_NAME»


«ID»

 
Effective «GRANT_DATE», you have been granted a non-qualified Option to buy
«SHARES_GRANTED» shares of Alkermes, Inc. (the “Company”) common stock at
«OPTION_PRICE» per share.
The total option price of the shares granted is «TOTAL_OPTION_PRICE».
The right to acquire the shares subject to the Option will become fully vested
on the dates shown below. The Option shall expire on the earlier to occur of:
the 10th anniversary of the date of grant or three months after termination of
your service relationship with the Company (unless otherwise provided below). .

      Shares   Vest Date
«SHARES_PERIOD1»
   
«SHARES_PERIOD2»
   
«SHARES_PERIOD3»
   
«SHARES_PERIOD4»
   

In the event of the termination of your employment with the Company by reason of
retirement, the vesting and exercisability of the Option shall be accelerated,
and the period during which the Option (to the extent it is exercisable on the
date of retirement) may be exercised shall be extended, as follows:

          Age at retirement and full years of cumulative service as an employee
of the Company at retirement (but not including any service in a non-employment
relationship with the Company)   Acceleration of vesting date   Exercise period
following date of termination of employment by reason of retirement (but not
beyond the original term of the Option)
60 or over and at least 6 years
  1 year   1 year
62.5 or over and at least 8 years
  2 years   2 years
65 or over and at least 10 years
  4 years   3 years

[The following paragraph for all employees of the Company other than the
Chairman of the Board.] Notwithstanding the above, in the event of the
termination of your employment with the Company by reason of retirement, if your
age plus full years of cumulative service as an employee of the Company (but not
including any service in a non-employment relationship with the Company) is
greater than or equal to 55 at retirement and you have at least twelve (12) full
years of cumulative employment with the Company, then the Option shall vest and
be exercisable in full on retirement and the period during which the Option (to
the extent that it is exercisable on the date of retirement) may be exercised
shall be five (5) years following the date of termination of employment by
reason of retirement, but not beyond the original term of the Option.
In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the Option shall vest and be exercisable in full
on such termination of employment and the period during which the Option (to the
extent that it is exercisable on the date of termination of employment) may be
exercised shall be three (3) years following the date of termination of
employment by reason of death or permanent disability, but not beyond the
original term of the Option.
The foregoing Option has been granted under and is governed by the terms and
conditions of this Certificate and the Alkermes 2008 Stock Option and Incentive
Plan.

         
 
Alkermes, Inc.
 
 
Date     

 